16.1 or otherwise argued that he attempted to advance his case against
                the remaining defendant, we conclude that the district court was within
                its discretion when it dismissed the remaining defendant based on
                appellant's failure to hold the NRCP 16.1 case conference.      See Arnold v.

                Kip, 123 Nev. 410, 414, 168 P.3d 1050, 1052 (2007) (reviewing a district
                court's decision to grant a motion to dismiss under NRCP 16.1(e) for an
                abuse of discretion); see also NRCP 16.1(g) (specifying that pro se plaintiffs
                are not excused from holding a case conference). We therefore
                            ORDER the judgment of the district court AFFIRMED.



                                                                                            J.



                                                                                           , J.
                                                             Gibbons


                                                                                            J.
                                                             Pickering



                cc: Hon. Michael Montero, District Judge
                     James Anthony Davis
                     Attorney General/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A